UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1083


CHONG SU KIRK YI, a/k/a Kirk, a/k/a Chong Su Yi,

                       Plaintiff – Appellant,

          v.

PEPCO HOLDINGS, INCORPORATED,

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:13-cv-03837-PJM)


Submitted:   May 29, 2014                      Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chong Su Yi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Chong     Su    Yi    appeals       the   district        court’s    order

dismissing his complaint under 28 U.S.C. § 1915(e)(2)(B) (2012).

We   have      reviewed       the   record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Yi v. Pepco Holdings, Inc., No. 8:13-cv-03837-PJM (D.

Md. Dec. 30, 2013).             We dispense with oral argument because the

facts    and    legal     contentions        are    adequately    presented        in   the

materials       before    this      court    and    argument     would    not   aid     the

decisional process.



                                                                                AFFIRMED




                                              2